Case 6:20-cv-00988-ADA Document 1-14 Filed 10/20/20 Page 1 of 3




           Exhibit 14
     Case 6:20-cv-00988-ADA Document 1-14 Filed 10/20/20 Page 2 of 3




 T-Mobile: T-Vision Streaming TV Service
Infringement of the ‘489 patent
Claim 1                        Evidence
1. A method for updating a The T-Vision Streaming TV Service performs a method for
play list, comprising the      updating a play list.
steps of:
                               For example, the T-Vision Streaming TV Service has a AI-
                               driven personalized UI whereby content such as movies,
                               TV shows, sports and news is recommended for a
                               subscriber based on multiple factors that relate to the
                               subscriber’s viewing history. The Home Screen of the T-
                               Vision user interface displays these personalized
                               recommendations in various arrangements, one of which,
                               is in a list that is oriented along a column on the Home
                               Screen. Additionally, the Live Guide of the user interface
                               includes a For Me tab that also provides a listing of
                               recommended content for the user. Each of these lists of
                               recommended content represents a play list according to
                               the patent. [A] [B] [C]
comparing a set of one or      The T-Vision Streaming TV Service compares a set of one
more properties of a first     or more properties of a first track to criteria of a first play
track to criteria of a first   list.
play list; and
                               For example, the AI-driven personalized UI provides a play
                               list of recommended content to a user. The
                               recommended content includes movies, TV shows, sports
                               and news that have been automatically selected based
                               one or more criteria derived from a subscriber’s viewing
                               history and profile. In order to make the
                               recommendations, the AI-driven personalized UI
                               compares properties of the content (e.g. topic, duration,
                               classification/rating for parental controls) to the criteria
                               and selects content that satisfies the criteria. [A] [B] [C]
                               [D]
automatically adding said      The T-Vision Streaming TV Service automatically adds the
first track to said first play first track to the first play list if the set of properties of the
list if said set of properties first track satisfy the criteria of the first play list.
of said first track satisfy
said criteria of said first    For example, the AI-driven personalized UI automatically
play list.                     adds a movie, TV show, or sports event to a subscriber’s
                               Home Screen and/or Live Guide For Me tab if properties
                               of the content satisfy the criteria. As the subscriber’s
                               viewing history develops over time, the criteria evolve


                                                                                               1
    Case 6:20-cv-00988-ADA Document 1-14 Filed 10/20/20 Page 3 of 3




                              and content with properties matching the criteria is
                              automatically added to the play lists of the Home Screen
                              and/or Live Guide For Me tab. [A] [B] [C]



References:

[A] Meet T-Mobile TVision Home: BS-Free TV That Learns You
https://www.t-mobile.com/news/press/tvision-home

[B] TVision by T-Mobile review: This streaming TV service shows promise, but it’s not
what cord-cutters want today
https://www.techhive.com/article/3403026/tvision-review.html

[C] T-Mobile TVision TV Service Hands on Demo
https://www.youtube.com/watch?v=NnTTvZ77uvs

[D] Manage parental controls: TVision Home
https://www.t-mobile.com/support/tv/experience/manage-parental-
controls#:~:text=Choose%20Parental%20Controls%2C%20then%20select,lock%20next%
20to%20the%20rating.




                                                                                         2
